Citation Nr: 0205525	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  88-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether injuries sustained in an April 1969 motor vehicle 
accident were the result of misconduct.

2.  Entitlement to service connection for arthritis of the 
lumbar spine secondary to the veteran's service-connected 
disabilities.

3.  Entitlement to service connection for arthritis of the 
left hip secondary to the veteran's service-connected 
disabilities.

4.  Entitlement to service connection for arthritis of the 
right hip secondary to the veteran's service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1967, 
and from September 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1987 rating 
decision of the St. Petersburg, Florida, Regional Office 
(RO).  This appeal also concerns a January 1980 
administrative determination that willful misconduct 
precipitated an April 1969 automobile accident (the purported 
origin of the veteran's disabilities).

During the course of this fifteen-year appeal, the veteran 
has appeared twice before hearing officers at the RO and also 
twice before members of the Board.  With respect to the 
hearings before the Board, the first hearing took place in 
April 1989, and the second in February 1993.  Transcripts 
were made of those hearings and are both included in the 
claims folder.  Parenthetically, the Board observes that in 
June 1998, the veteran was informed that his case would be 
reassigned to a member other that that who held his hearings 
and that he had a right to request yet another hearing, but 
he failed to respond or otherwise request another hearing.  
Accordingly, a decision by the Board is not precluded.

As a result of those hearings, and to obtain additional 
medical evidence, the claim has been remanded on three 
different occasions: August 2, 1989, September 24, 1993, and 
December 10, 1998.  The claim was then returned to the Board 
for final appellate review.  In September 1999, the Board 
decided that entitlement to service connection for arthritis 
of the hips and lumbar spine was not well-grounded.  The 
veteran appealed that latter determination to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  Thereafter, the Veterans Claims Assistance Act 
of 2000 was enacted, and the Board's September 1999 decision 
was vacated for consideration of the veteran's claims in the 
context of that legislation.

Additional records were received after the RO's last decision 
on the matters on appeal.  By and large, such records are 
essentially duplicative of records previously submitted.  To 
the extent that any such evidence is not duplicative of 
evidence already of record, it does not suggest any 
etiological relationship between the claimed conditions and 
the veteran's service or any service connected disability or 
otherwise tend to establish the veteran's claims.  Therefore, 
such evidence is, thus, not pertinent and does not preclude a 
decision by the Board at this time. 

The Board also notes that in the veteran's letter dated 
January 5, 2000 that was received on January 12, 2000, he 
asserts an additional claim for peripheral neuropathy.  
Because that issue is not before the Board on this appeal, it 
is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  An April 1969 in service auto accident was caused by the 
veteran's misconduct.

3.  Arthritis of the lumbar spine was not demonstrated during 
the veteran's service or within a year thereafter, and the 
evidence does not demonstrate a relationship of the condition 
to service or a service connected disability. 

4.  The claims file does not include a current medical 
diagnosis of arthritis of the right and/or left hip. 



CONCLUSIONS OF LAW

1.  An April 1969 automobile accident was the result of 
willful misconduct and was the proximate cause of multiple 
injuries.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. § 
3.301(c)(2) (2001).

2.  Service connection for arthritis of the lumbar spine is 
not warranted.  38 C.F.R. § 3.310 (2001). 

3.  Service connection for arthritis of the bilateral hips is 
not warranted.  38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for arthritis of the lumbar spine and bilateral 
hips as well as a challenge to an adverse line of duty 
determination.  

As noted above, the Veterans Claims Assistance Act of 2000 
was recently enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) (VCAA).  This new legislation provides 
among other things for notice and assistance to claimants 
under certain circumstances.  See also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years.  With respect to the claims for 
service connection, although the veteran was informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a valid basis for service connection, see VCAA, 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, X-
ray reports and numerous private medical records in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.  

Willful Misconduct

The veteran was involved in a motor vehicle accident on April 
5, 1969 at approximately 1:30 A.M.  The vehicle that he was 
driving had flipped several times over a distance of about 
150 feet.  The veteran was found unconscious and was 
transported to the emergency room.  The record demonstrates 
that he had been drinking and, earlier that night, had been 
driven by some friends to where he was supposed to spend the 
night.  The record contains a sworn statement to the effect 
that that the veteran appeared too impaired by alcohol to be 
able to drive.  A blood test performed some time after the 
accident revealed the presence of alcohol at 1.84 mg/ml.  The 
veteran sustained injuries and residuals.  

The veteran appealed an original July 1969 service department 
decision that had determined that the accident was not in the 
line of duty and occurred as the result of his misconduct.  
An October 1969 report from the Physical Standards Division 
of the Army cited that a "0.15" percent alcohol would 
constitute definite evidence that one was under the influence 
of alcohol "since every individual with this concentration 
would have lost to a measurable extent some" clearness of 
intellect and ability to control himself.  (Emphasis added).  
The physician who prepared that report interpreted clinical 
findings to reflect that the veteran's alcohol concentration 
was even higher, "0.184" percent, at time of testing.  

An October 20, 1969 service department decision confirmed the 
veteran's misconduct.  A decision by the Board for Correction 
of Military Records in November 1993 continued the prior 
determination.  In December 1993, after another appeal was 
filed with that unit, the Board for Correction of Military 
Records finally reported that "[y]our assertion that you 
were not intoxicated on alcohol, despite a high blood alcohol 
concentration, is nonsense and totally destroys any 
creditability [sic] you might otherwise have had.  

In a January 1980 administrative decision, the RO had 
previously determined that the veteran's injuries sustained 
in the auto accident and his residual injuries were the 
result of willful misconduct.  In a December 1998 Board 
remand, it was observed that the January 1980 administrative 
decision was not final, and the RO was instructed to issue a 
supplemental statement of the case concerning whether the 
April 1969 motor vehicle accident was in the line of duty.  A 
February 1999 supplemental statement of the case complied 
with the Board's instructions, and the veteran thereafter 
introduced what amounted to a substantive appeal in March 
1999.  Consequently, the issue is properly before the Board.

In the context of VA benefits, the simple drinking of 
alcoholic beverage is not in and of itself willful 
misconduct.  However, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability 
will be considered the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  Although 
the consumption of alcohol, in and of itself, does not per se 
constitute willful misconduct, it does if it is later 
determined that it was the proximate cause of injury.

It is further noted that a presumption of intoxication is 
created by VA Adjudication Procedure Manual, M21-1, Part IV, 
Chapter 11.04(c)(2), when a person's blood alcohol percentage 
is ".10" or more.  See also Forshey v. West, 12 Vet. App. 
71 (1998).

The Board has considered the investigation and hospital 
reports, and the contentions made by the appellant.  While 
the appellant has proposed an alternative reason (that he was 
under the influence of barbiturates secretly given to him at 
a party) as to why the accident took place - he has not 
submitted any objective evidence to substantiate this theory.  
There is absolutely no persuasive objective evidence that 
barbiturates led to, even in a contributory way, the accident 
on April 1969 or that he did not willfully use barbiturates 
at the time.  The fact that he has submitted several lay 
statements from people such as his mother, professing that 
they know the veteran didn't use barbiturates, carry little 
if any weight whatsoever as to what happened on the date in 
question or the incident at issue.  The evidence clearly 
demonstrates that he was intoxicated from alcohol at the 
time, and such a finding supports the misconduct 
determination.  The Board has also researched the law over 
the years but has found nothing that would favor the claim in 
these regards.

The veteran claims that he was not intoxicated and points to 
a record suggesting the possibility that no blood test was 
taken.  That record is not dispositive of the matter.  The 
Board observes that the record also demonstrates that the 
veteran was unconscious and has stated that he recalled 
nothing for some weeks prior to and after the accident.  
Thus, the veteran has no probative recollection as to the 
event.  Furthermore, the fact is that a blood test was taken.  
Moreover, alcohol is also suggested by a sworn statement, by 
other witnesses involved in his care after the accident who 
documented alcohol on the veteran's breath in addition to the 
blood test itself.  The Board notes that more weight is given 
to the accident investigation and hospital reports, given 
their contemporaneous nature and the thoroughness and 
expertise involved in such investigations.  Giving more 
weight to the above-mentioned, what amounts to only 
unsubstantiated theories proposed by the veteran would 
require the Board to ignore overwhelming evidence and engage 
in mere speculation.

As such, the Board concludes that on April 5, 1969, while 
under the influence of alcohol, the serviceman engaged in 
activity that was the proximate cause of his injuries.  
Considering the vehicle flipped several times, he likely 
operated the motor vehicle in a reckless manner and at an 
excessive speed while intoxicated.

Although the Board is sympathetic to the appellant's 
situation, the governing law dictates that disability or 
death benefits are not payable for any condition due to the 
one's own willful misconduct, and, based on the findings 
above, the clear preponderance of the evidence demonstrates 
that such is the case in this instance.

Notwithstanding, it is significant that upon his discharge, 
he applied for VA benefits.  On December 8, 1969, the veteran 
was granted service connection for the residuals of a 
cerebral concussion with chronic brain syndrome, paralysis of 
the upper and lower extremities with impairment of auditory 
acuity.  VA Form 21-6796, Rating Decision, December 8, 1969.  
Over the years, the residual disabilities for which the 
veteran receives benefits were modified and expanded to 
include:

Numbness of the right hand [dorsum][major], cerebral 
concussion with minimal incoordination of right upper 
extremity and organic brain syndrome due to head trauma, 
left central facial weakness and mild dysarthria, 
tinnitus, hemiparessi of the left upper extremity 
[minor], hemiparesis of the left lower extremity, 
cervical spine injury with arthritis and disc disease, 
defective hearing, and a scar of the lower extremity.

VA Form 21-6796, Rating Decision, May 24, 1995. 

Thus, considering the misconduct of the veteran, the RO made 
a mistake in the original December 1969 RO decision; i.e., 
the veteran should have never been granted service connection 
for his various disabilities because they were caused by his 
own willful misconduct and were not in the line of duty.

However, the veteran has been service- connected for his 
various disabilities for a period of ten years.  They are 
"protected" disabilities.  A protected disability means that 
service connection for any disability granted or continued 
under title 38, United States Code, as stated in 38 C.F.R. 
§ 3.957, that has been in effect for ten or more years, will 
not be severed except upon a showing that the original grant 
was based on fraud or its is clearly shown from military 
records that the veteran did not have the requisite service 
or character of discharge.  Disability evaluations may also 
be protected pursuant to 38 C.F.R. § 3.951(b) unless there is 
a showing of fraud.  

This means that even though an error occurred when the RO 
granted service connection in 1969, it is too late to correct 
the error and change the award.  Moreover, although the 
veteran has expressed concern about the military line of duty 
determination and the RO's Administrative Decision of January 
1980 and has advanced contentions [that there was a "cover-
up" by the US Army, that he was framed, that he was 
unknowingly drugged, that others lied to protect themselves, 
etc.], the overwhelming preponderance of the evidence is 
against such self-serving assertions.  Such assertions are, 
frankly, preposterous.  For example, while a preliminary 
service action initially concluded that the accident occurred 
in the line of duty, that determination was overruled after a 
superior examined the evidence more closely.  That is all 
that the record demonstrates on this point.  To accept the 
veteran's theories would be tantamount to accepting that 
every military and VA physician who ever treated him would 
conspire to fabricate false evidence in order to prevent the 
veteran from obtaining future VA compensation benefits.  
Moreover, as to those service connected disabilities that are 
protected, his line of argument is entirely immaterial 
because his rating is protected.

Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran asserts on appeal that the claimed low back and 
hip disabilities are the result of the April 1969 auto 
accident or in the alternative are secondary to his service 
connected disabilities.  It bears particular emphasis that 
the veteran is not service connected for the incident (April 
1969 auto accident) giving rise to some disabilities but, 
rather, several disabilities resulting from that accident, 
which are now protected.  The distinction is notable.  If the 
claimed low back and hip disabilities were residuals of the 
April 1969 accident but not secondary to the already 
established and protected service-connected disabilities, 
service connection would be precluded by direct operation of 
law because the injuries would be the product of an incident 
outside the line of duty.  Notwithstanding, insofar as the 
veteran is service connected for certain enumerated protected 
disabilities, entitlement to service connection as secondary 
to those disabilities, nevertheless, may be considered. 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

To support his claim, the veteran has pointed to several 
statements made by a Dr. David A. M., of Stuart, Florida, and 
the accident/police report prepared at the time of the April 
1969 auto accident.  

The veteran contends that Dr. David M.'s statements prove his 
assertions.  In March 1981, Dr. M. wrote that the veteran's 
cervical osteoarthritis with degenerative disc changes could 
be causally related to a traumatic flexion/extension type of 
injury.  Presumably, the traumatic injury in question would 
be the inservice car accident.  Dr. M. did not, however, 
write at that time that the veteran was suffering from 
disabilities of the hips or lower back.  He did not 
hypothesize that any condition other than cervical pathology 
from which the veteran might be suffering was possibly 
related to the motor vehicle accident.

A second letter, dated April 5, 1989, from Dr. M. stated that 
the veteran's "low back complaints those of degenerative 
osteoarthritis, can be linked to physical trauma".  He also 
wrote that gait disturbance and walking with a limp can 
further aggravate this same type of condition and complaint.  
Dr. M. did not elaborate on his diagnosis.  Also, Dr. M. did 
not specify the type of physical trauma to which he was 
referring.  Specifically, he did not write that the physical 
trauma was the inservice motor vehicle accident.  Moreover, 
he did not state that the veteran even had a gait 
disturbance.

In a third letter from Dr. M., written on October 21, 1996, 
Dr. M. admitted that he had not seen the veteran since 1988 
(even though he wrote a letter in 1989 suggesting that the 
veteran's current lower back complaints were related to 
trauma).  Additionally, although Dr. M. discussed problems 
that the veteran was experiencing problems in his upper 
extremities, he was silent as to any conditions affecting the 
lower back or the hips.

The veteran highlights the April 1969 accident report, 
written by a law enforcement officer, that says that the 
veteran had internal injuries.  The veteran claims that he 
suffered internal injuries at the time of the accident and 
that the purported internal injuries precipitated the claimed 
disabilities of the hips and lower back.  

Although the police officer, who is not shown to be a doctor 
or a medical diagnostician, at the scene of the accident may 
have made some conclusions concerning the veteran's health at 
the time of the accident, a medical record accomplished 
immediately following the accident indicates that there were 
no internal injuries.  On April 5, 1969, the veteran was 
admitted to the Brooke General Hospital, at Fort Sam Houston, 
Texas.  On examination by the medical staff, there was no 
evidence of abdominal trauma.  There was no evidence of any 
extremity fractures or spinal injuries.  Although he had some 
soft tissue injuries, the service medical record also does 
not suggest that the veteran experienced injuries to either 
the lower back or the hips per se.  Thus, although the 
statement by the law enforcement official may have been said 
in good faith, the preponderance of the evidence is against 
the claim for internal injuries.  Moreover, there is no 
evidence that the officer was a medical expert, and evidence 
substantiating his opinion was never submitted.  The officer 
simply is not qualified to offer a medical determination and 
the evidence is without probative value.   See Espiritu v. 
Derwinski. 

Another piece of evidence that the veteran's contends helps 
him is a letter written by Dr. Frederick A. J. in September 
1987.  In that letter written to the veteran, Dr. J. wrote 
that he "thought" the veteran had degenerative arthritis of 
the back and that the pain the veteran experienced in the 
hips was "perhaps" related to altered mechanics of walking.  
Dr. J. did not say or suggest that the veteran had traumatic 
arthritis of the hips or lower back.  Dr. J. did not 
etiologically link any possible condition with the veteran's 
service-connected disabilities or the auto accident.  The 
only thing that Dr. J. did state was that the veteran did not 
have rheumatoid arthritis and that x-ray films showed that he 
had mild sclerosis of the facet joints in the lower lumbar 
segment of the spine.  

The fact is that the foregoing evidence does not suggest any 
relationship whatsoever to a service connected disability.  

Additional and more detailed clinical evidence is summarized 
as below.  Although there is a reference to a peculiar and 
careful gait in 1970, in February 1979, the veteran reported 
no complaints about writing, walking, standing, etc.  Some 
difficulty was reported on the tandem gait walking test at 
the February 1979 examination, but the VA physician/examiner 
concluded that the veteran's appearance and locomotion was 
indistinguishable from normal at that time.  

In a September 1979 special neurological exam, no abnormality 
whatsoever was reported vis-à-vis  walking and, moreover, no 
neurological pathology was identified vis-à-vis the lower 
extremities.

In October 1983, the veteran underwent a physical examination 
and was afforded X-rays of his back.  The X-ray films 
produced showed the following: The lumbar spine shows a 
bilateral articular defect as L5-S1; a slight 0 to 2 degree 
slip of L5 on S1.  This does not appear to be a traumatic 
process, probably congenital articular defects leading to the 
spondylolisthesis.  The lumbar spine is otherwise normal.  
When examined by a physician, he was not diagnosed as having 
a disability, disease, or condition of the lumbar segment of 
the spine or the hips related to the residuals of his 
inservice motor vehicle accident.  

Four years later, another X-ray of the lumbar segment of the 
spine and the right hip was accomplished.  With respect to 
the right hip, narrowing of the joint space was discovered.  
The radiologist further wrote that the findings indicated 
that the veteran was suffering from spina bifida with minimal 
degenerative joint disease.  A June 1987 outpatient treatment 
record reports the veteran's gait as within normal limits.

In September 1989, no abnormality of the hips was identified.  
Again, there was no diagnosis identified to the lower 
extremities.  The examiner found that the veteran "walked 
without difficulty or abnormality."  

In January 1994, the veteran sat for another VA medical 
examination of the hips and back at which the range of motion 
of the hips were full with no crepitations or complaints of 
pain.  Flexion of the hips were to approximately 140 degrees, 
bilaterally.  Extension 10 degrees.  Abduction 40 degrees, 
bilaterally.  Adduction about 10 degrees, bilaterally.  LOW 
BACK: When the patient was standing, the iliac crest was in 
equal plane.  The back did show a scoliosis convexity to the 
right, which was rated as mild.  On palpation there was no 
muscle spasms. Tendelen-Burg was negative.  Motor and sensory 
was within normal limits. Flexion of the back to 30 degrees 
when the patient subjectively complaint of pain.  The 
palpation over the vertebra and flexion subjective complaint 
of pain at different levels at different times.  Extension 
was to approximately 30 degrees with no pain.  In fact, he 
stated it relieved the pain.  Right/left rotation was full 
with no pain.  Right/left flexion was to 30 degrees, 
bilaterally, with subjective complaint of pain in extremes.  
As noted, the examiner did not diagnose the veteran as having 
a condition, disease, or disability of either hip.  Moreover, 
he did not etiologically link any difficulty of the lower 
back the veteran was then suffering therefrom with the 
veteran's military service, the inservice motor vehicle 
accident, or the residuals from that accident.

As a result of a Board Remand, in December 1997 another 
examination of the veteran was accomplished.  When 
questioned, the veteran only complained of pain and 
discomfort in the right hip and lower back.  He did not 
mention his left hip or any pain therefrom.  The veteran's 
gait was specifically reported as normal.  Upon completion of 
the examination, the doctor wrote: "[there is] no evidence 
of scoliosis.  There is a spina bifida occulta at L5, and 
also a spondylolysis at L6 bilaterally, with a suggestion of 
a minimal slip.  I feel that these changes are congenital in 
nature.  He does have some minimal DJD [degenerative joint 
disease] at L5-S1, L4-L5, which is compatible with his age 
group.  X-rays of the pelvis and right hip are [within normal 
limits].  I do not believe that X-ray changes are related to 
injury sustained in 1969, nor do I find any evidence that 
[there] is any significant abnormality in the right hip or 
lumbar spine related to his injury in 1969."  The Board also 
notes that the report was negative for any symptoms or 
manifestations that would suggest that the veteran has a 
condition, disease, or disability of the left hip.

Arthritis of the Lumbar Spine

The preponderance of the evidence is against the existence of 
an etiological relationship between any current lumbar 
disorder and the veteran's service or a service connected 
disability.  Degenerative process was first manifested many 
years after service and, thus, entitlement to service 
connection on a presumptive basis is not warranted.  
Moreover, the evidence suggesting a relationship between such 
pathology and an altered gait is without merit because, the 
preponderance of the evidence, as supported by multiple 
clinical findings by trained personnel specifically looking 
for such pathology, failed to even identify the presence of 
an altered gait.  Most significantly, even if there were an 
altered gait, there is not even the merest suggestion 
whatsoever from any competent authority that such would have 
been caused or aggravated by a protected service connected 
disability.  

Medical opinion allegedly in support of the veteran's claim, 
in addition to not reflecting review of the actual medical 
record, are couched in speculative terms such as "can be 
related" or "perhaps related to".  However, even the 
underlying premises to such opinions are lacking.  For 
example, the clinical record demonstrates the absence of 
lumbar spine trauma in service albeit some private examiners 
speculate that his degenerative process might be related to 
trauma.  The more persuasive evidence demonstrates that 
degenerative process has been attributed to and "compatible 
with his age group" as opposed to any incident in service or 
residuals thereof.  Accordingly, the preponderance of the 
evidence being against the claim, entitlement to service 
connection for arthritis of the lumbar spine is denied.

Arthritis of the Hips

It bears emphasis that although a May 20, 1994 rating 
concluded that the 9/8/89 VA examination report concluded 
that the veteran had arthritis of the right hip, close 
examination of that particular medical report as well as 
associated X-rays fails to substantiate any medical findings 
of arthritis of the right hip.

The Board also observes that the September 1987 letter from a 
private physician, Dr. J., noted that the presence of groin 
pain was "suggestive of an arthritis of the hip".  
Nevertheless, the doctor did not actually diagnose arthritis 
of the hip.  Moreover, substantial and more current medical 
evidence, including X-ray evidence, failed to produce a 
diagnosis of arthritis of the hips.  Therefore, the 
preponderance of the evidence is against the presence of 
arthritis of either hip.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
arthritis of either hip.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  The 
preponderance of the evidence is against the veteran's claim 
for arthritis of the bilateral hips.  

As such. there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
this aspect of the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Appeal of a willful misconduct determination pertaining to a 
April 1969 automotive accident is denied.

Entitlement to service connection for arthritis of the low 
back is denied. 

Entitlement to service connection for arthritis of the 
bilateral hips is denied. 


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

